DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Volkl et al. (US 2017/0189146) discloses a method for forming a dental restoration where a virtual design of the tooth is formed and placed on a virtual model of a preform blank (see 102, 114 claim 1). The blank has a cuboid shape (see 0109) with a stem projection portion (30 of Fig. 3). Volkly et al. teaches machine instructions are formed via CAM method to machine the incisal side of the restoration (see 114). A plunger forms the cavity region (see 0099). 
Carden et al. (US 9597265) discloses a process form forming a dental restoration such as a crown in an office using a fully sintered millable blank (see abstract) having an integrated mandrel (stem). The process comprises scanning the patient’s mouth, data from the scan is transferred to design software to design the restoration. Machine instructions are transferred and the blank is placed into a milling machine (see col. 6, line 54- col. 7,line 45).   
Haymann et al. (US 2005/0008887) disclose a process for forming a dental restoration from a preform where a design of the restoration and a model of the preform are obtained, the preform comprising a cylindrical body with a stem projecting from the body. The process further comprises nesting the design within a model of the preform (see 0052-55 and 0060-61). 
Leeson et al. (US 2017/0065380) discloses  process for forming a custom shaped dental restoration from a preform where machine instructions are generated based on nesting position (see abstract). Leeson discloses providing a cylindrical preform (108 of Fig. 1C and 0032)  having a stem portion (see 102 of Fig. 1). A virtual design of the restoration is nested within the  model of the preform and machine instructions are generated (see 0043-47). The machine instructions comprise a tool path for machining  the occlusal surface and an inner surface portion of the restoration (see 0047, 0058). The first tool path is form machining the front portion of the preform body, a second tool path for machining the back portion of the preform that is adjacent to the stem (see 0054, 0057, 0088). Leeson et al. further teaches a tool path can be incorporated for reducing the width of the stem (see 0059). 
Hultgren et al. (US 2016/0175076) discloses a process for fabricating a dental restoration. The method comprises generating a digital dental model (120 of Fig. 1, 0059), a design system produces an interference model data and dental restoration data to control the tools to machine the restoration (see 0060-61). Hultgreen et al. discloses generating an incisal guide path (see 0196, G of Fig. 28).  
Dehoff et al. (US 5691905) discloses a process for milling tooth mold part using a first and second tool path program (see abstract). 
The prior art teaches forming a dental restoration via providing a virtual design and virtual model of a preform to generate machining instructions via nesting the virtual design and virtual model. The prior art fails to teach or suggest providing a fully sintered zirconia preform in combination with generating three tool paths the first for shaping a cavity, a second for shaping an incisal side and a third for reducing the diameter of the stem of the preform. Volkl et al. (US 2017/0189146) teaches using a plunger to form/ shape a cavity side of the dental restoration there is no suggestion or teaching to generate the tool path to shape the cavity side as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715